By the Court:
An infirmary director must give bond “before entering on the discharge of his duties.” Revised Statutes, section 960. In this respect the law differs from that governing the bond of a sheriff, which prescribes that a sheriff shall give bond “within ten days after receiving his commission and before the first Monday of January.” State ex rel. Poorman v. Commissioners, 61 Ohio St., 506. The term of office of an infirmary director begins on the first Monday in January; but the actual discharge of the duties of such officer does not necessarily begin with his term. The petition does not show that Hill performed any official duty prior to the giving of the bond on January 7, 1902, which was the day after the first Monday in January; but it does show that the board of county commissioners refused to approve I-Iill’s bond solely because it appeared from the bond that it was not executed nor filed in the office of the board until the 7th day of January, 1902, and that the prosecuting attorney had not certified the sufficiency of the bond for the same reason. This was not enough to authorize the commissioners to consider the office va.cant, under Revised Statutes, section 19, and to proceed to fill the vacancy, under Revised Statutes, section 959. The demurrer is therefore sustained and the

Petition dismissed.

Wiluiams, Burket, Spear, Davis and Si-iauck, JJ., concur.